Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence established that defendant charged car rental fees to her employer without a good faith belief that she was entitled to do so (see Penal Law § 155.15 [1]; People v Zona, 14 NY3d 488, 493 [2010]), and that her actions caused her employer to become indebted to a rental company in an amount that exceeded $7,000.
Defendant’s challenges to the prosecutor’s summation and the court’s charge are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
To the extent defendant is claiming that she received ineffective assistance of counsel, we reject that claim (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Concur — Gonzalez, P.J., Andrias, DeGrasse, Richter and Abdus-Salaam, JJ.